Exhibit 13.2 TRANSCANADA [27 SECOND QUARTER REPORT 2008 Consolidated Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars except per share amounts) 2008 2007 2008 2007 Revenues 2,017 2,208 4,150 4,452 Operating Expenses Plant operating costs and other 733 761 1,431 1,493 Commodity purchases resold 347 523 757 1,094 Depreciation 301 300 597 590 1,381 1,584 2,785 3,177 636 624 1,365 1,275 Other Expenses/(Income) Financial charges 186 264 404 501 Financial charges of joint ventures 17 19 33 40 Interest income and other (34 ) (48 ) (73 ) (79 ) Calpine bankruptcy settlements - - (279 ) - Writedown of Broadwater LNG project costs - - 41 - 169 235 126 462 Income before Income Taxes and Non-Controlling Interests 467 389 1,239 813 Income Taxes Current 105 96 352 264 Future 21 16 26 (21 ) 126 112 378 243 Non-Controlling Interests Preferred share dividends of subsidiary 5 5 11 11 Non-controlling interest in PipeLines LP 13 14 34 31 Other (1 ) 1 43 6 17 20 88 48 Net Income 324 257 773 522 Net Income Per Share Basic and Diluted $ 0.58 $ 0.48 $ 1.40 $ 1.00 Average Shares Outstanding - Basic (millions) 561 536 551 522 Average Shares Outstanding - Diluted (millions) 563 538 553 525 See accompanying notes to the consolidated financial statements. TRANSCANADA [28 SECOND QUARTER REPORT 2008 Consolidated Cash Flows (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2008 2007 2008 2007 Cash Generated From Operations Net income 324 257 773 522 Depreciation 301 300 597 590 Future income taxes 21 16 26 (21 ) Non-controlling interests 17 20 88 48 Employee future benefits funding (in excess of)/ lower than expense (7 ) 3 13 15 Writedown of Broadwater LNG project costs - - 41 - Other 20 - 60 24 676 596 1,598 1,178 (Increase)/decrease in operating working capital (104 ) 93 (98 ) 129 Net cash provided by operations 572 689 1,500 1,307 Investing Activities Capital expenditures (633 ) (386 ) (1,093 ) (692 ) Acquisitions, net of cash acquired (2 ) (4 ) (4 ) (4,224 ) Deferred amounts and other (13 ) (42 ) 99 (148 ) Net cash used in investing activities (648 ) (432 ) (998 ) (5,064 ) Financing Activities Dividends on common shares (137 ) (131 ) (267 ) (287 ) Distributions paid to non-controlling interests (65 ) (29 ) (86 ) (45 ) Notes payable issued/(repaid), net 754 (804 ) 724 261 Long-term debt issued - 89 112 1,451 Reduction of long-term debt (379 ) (470 ) (773 ) (795 ) Long-term debt of joint ventures issued 17 98 34 110 Reduction of long-term debt of joint ventures (28 ) (107 ) (57 ) (119 ) Common shares issued, net of issue costs 1,237 7 1,246 1,697 Junior subordinated notes issued - 1,107 - 1,107 Partnership units of subsidiary issued - - - 348 Net cash provided by/(used in) financing activities 1,399 (240 ) 933 3,728 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents (3 ) (27 ) 20 (30 ) Increase /(Decrease) in Cash and Cash Equivalents 1,320 (10 ) 1,455 (59 ) Cash and Cash Equivalents Beginning of period 639 350 504 399 Cash and Cash Equivalents End of period 1,959 340 1,959 340 Supplementary Cash Flow Information Income taxes paid 312 125 479 212 Interest paid 277 269 481 542 See accompanying notes to the consolidated financial statements. TRANSCANADA [29 SECOND QUARTER REPORT 2008 Consolidated Balance Sheet (unaudited) June 30, December 31, (millions of dollars) 2008 2007 ASSETS Current Assets Cash and cash equivalents 1,959 504 Accounts receivable 1,145 1,116 Inventories 549 497 Other 401 188 4,054 2,305 Plant, Property and Equipment 24,149 23,452 Goodwill 2,813 2,633 Other Assets 1,839 1,940 32,855 30,330 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Notes payable 1,133 421 Accounts payable and accrued liabilities 1,989 1,767 Accrued interest 252 261 Current portion of long-term debt 537 556 Current portion of long-term debt of joint ventures 30 30 3,941 3,035 Deferred Amounts 1,283 1,107 Future Income Taxes 1,195 1,179 Long-Term Debt 11,945 12,377 Long-Term Debt of Joint Ventures 875 873 Junior Subordinated Notes 1,006 975 20,245 19,546 Non-Controlling Interests Non-controlling interest in PipeLines LP 603 539 Preferred shares of subsidiary 389 389 Other 73 71 1,065 999 Shareholders' Equity 11,545 9,785 32,855 30,330 See accompanying notes to the consolidated financial statements. TRANSCANADA [30 SECOND QUARTER REPORT 2008 Consolidated Comprehensive Income (unaudited) Three months ended June 30 Six months ended June 30 (millions of dollars) 2008 2007 2008 2007 Net Income 324 257 773 522 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreignoperations (1) (14 ) (184 ) 39 (221 ) Change in gains and losses on hedges of investments in foreign operations (2) 17 46 (24 ) 55 Change in gains and losses on derivative instruments designated as cash flow hedges (3) 29 (36 ) 33 (37 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) 1 23 (18 ) 20 Other Comprehensive Income/(Loss) 33 (151 ) 30 (183 ) Comprehensive Income 357 106 803 339 (1) Net of income tax expense of $5 million and recovery of $20 million for the three months and six months ended June 30, 2008, respectively (2007 - $51 and $56 million expense, respectively). (2) Net of income tax expense of $8 million and recovery of $14million for the three months and six months ended June 30, 2008, respectively (2007 - $23 and $28 million expense, respectively). (3) Net of income tax expense of $37 million and $49million for the three months and six months ended June 30, 2008, respectively (2007 - $15 million and $10 million recovery, respectively). (4) Net of income tax recovery of $2 million and $11million for the three months and six months ended June 30, 2008, respectively (2007 - $7 million and $5 million expense, respectively). See accompanying notes to the consolidated financial statements. TRANSCANADA [31 SECOND QUARTER REPORT 2008 Consolidated Accumulated Other Comprehensive Income (unaudited) (millions of dollars) Currency Translation Adjustment Cash Flow Hedges Total Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) 39 - 39 Change in gains and losses on hedges of investments in foreign operations (2) (24 ) - (24 ) Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 33 33 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4)(5) - (18 ) (18 ) Balance at June 30, 2008 (346 ) 3 (343 ) Balance at December 31, 2006 (90 ) - (90 ) Transition adjustment resulting from adopting new financial instruments standards (6) - (96 ) (96 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) (221 ) - (221 ) Change in gains and losses on hedges of investments in foreign operations (2) 55 - 55 Change in gains and losses on derivative instruments designated as cash flow hedges (3) - (37 ) (37 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) - 20 20 Balance at June 30, 2007 (256 ) (113 ) (369 ) (1) Net of income tax recovery of $20 million for the six months ended June 30, 2008 (2007 - $56 million expense). (2) Net of income tax recovery of $14 million for the six months ended June 30, 2008 (2007 - $28 million expense). (3) Net of income tax expense of $49 million for the six months ended June 30, 2008 (2007 - $10 million recovery). (4) Net of income tax recovery of $11 million for the six months ended June 30, 2008 (2007 - $5 million expense). (5) The amount of gains and losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is estimated to be net gains of $10 million ($7 million net losses, net of tax). These estimates assume constant gas and power prices, interest rates and foreign exchange rates over time, however, the actual amounts that will be reclassified will vary based on changes in these factors. (6) Net of income tax expense of $44 million. See accompanying notes to the consolidated financial statements. TRANSCANADA [32 SECOND QUARTER REPORT 2008 Consolidated Shareholders’ Equity (unaudited) Six months ended June 30 (millions of dollars) 2008 2007 Common Shares Balance at beginning of period 6,662 4,794 Shares issued under dividend reinvestment plan 112 51 Proceeds from shares issued on exercise of stock options 11 14 Proceeds from shares issued under public offering, net of issue costs 1,235 1,683 Balance at end of period 8,020 6,542 Contributed Surplus Balance at beginning of period 276 273 Issuance of stock options 2 2 Balance at end of period 278 275 Retained Earnings Balance at beginning of period 3,220 2,724 Transition adjustment resulting from adopting new financial instruments accounting standards - 4 Net income 773 522 Common share dividends (403 ) (358 ) Balance at end of period 3,590 2,892 Accumulated Other Comprehensive Income Balance at beginning of period (373 ) (90 ) Transition adjustment resulting from adopting new financial instruments standards - (96 ) Other comprehensive income 30 (183 ) Balance at end of period (343 ) (369 ) Total Shareholders' Equity 11,545 9,340 See accompanying notes to the consolidated financial statements. TRANSCANADA [33 SECOND QUARTER REPORT 2008 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada Corporation (TransCanada or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TransCanada's annual audited Consolidated Financial Statements for the year ended December 31, 2007. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2007 audited Consolidated Financial Statements included in TransCanada’s 2007 Annual Report. Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net income fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net income during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net income are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages,acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TransCanada is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies. 2. Changes in Accounting Policies Future Accounting Changes International Financial Reporting Standards The Canadian Institute of Chartered Accountants’ Accounting Standards Board (AcSB) announced that Canadian publicly accountable enterprises are required to adopt International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), effective January 1, 2011. In June 2008, the Canadian Securities Administrators (CSA) proposed that Canadian public companies which are also SEC registrants, such as TransCanada, could retain the option to prepare their financial statements under U.S. GAAP instead of IFRS. TransCanada is currently assessing its option to adopt IFRS as of January 1, 2011 and the impact that such a conversion would have on its accounting systems and financial statements. TransCanada’s conversion planning includes an analysis of project structure and governance, resourcing and training, analysis of key GAAP differences and a phased approach to assess accounting policies under IFRS. TRANSCANADA [34 SECOND QUARTER REPORT 2008 Under existing Canadian GAAP, TransCanada follows specific accounting policies unique to a rate-regulated business. TransCanada is actively monitoring ongoing discussions and developments of the IASB and its International Financial Reporting Interpretations Committee regarding potential future guidance to clarify the applicability of certain aspects of rate-regulated accounting under IFRS. 3. Segmented Information Three months ended June 30 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 1,100 1,228 917 980 - - 2,017 2,208 Plant operating costs and other (415 ) (417 ) (316 ) (343 ) (2 ) (1 ) (733 ) (761 ) Commodity purchases resold - (65 ) (347 ) (458 ) - - (347 ) (523 ) Depreciation (257 ) (260 ) (44 ) (40 ) - - (301 ) (300 ) 428 486 210 139 (2 ) (1 ) 636 624 Financial charges and non-controlling interests (169 ) (206 ) - - (34 ) (78 ) (203 ) (284 ) Financial charges of joint ventures (11 ) (13 ) (6 ) (6 ) - - (17 ) (19 ) Interest income and other 15 16 3 3 16 29 34 48 Income taxes (105 ) (117 ) (56 ) (42 ) 35 47 (126 ) (112 ) Net Income 158 166 151 94 15 (3 ) 324 257 Six months ended June 30 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 2,276 2,352 1,874 2,100 - - 4,150 4,452 Plant operating costs and other (814 ) (800 ) (614 ) (690 ) (3 ) (3 ) (1,431 ) (1,493 ) Commodity purchases resold - (65 ) (757 ) (1,029 ) - - (757 ) (1,094 ) Depreciation (511 ) (511 ) (86 ) (79 ) - - (597 ) (590 ) 951 976 417 302 (3 ) (3 ) 1,365 1,275 Financial charges and non-controlling interests (404 ) (423 ) - 1 (88 ) (127 ) (492 ) (549 ) Financial charges of joint ventures (22 ) (29 ) (11 ) (11 ) - - (33 ) (40 ) Interest income and other 47 29 4 6 22 44 73 79 Calpine bankruptcy settlements 279 - 279 - Writedown of Broadwater LNG project costs - - (41 ) - - - (41 ) - Income taxes (332 ) (232 ) (108 ) (98 ) 62 87 (378 ) (243 ) Net Income 519 321 261 200 (7 ) 1 773 522 Total Assets (unaudited - millions of dollars) June 30, 2008 December 31, 2007 Pipelines 22,510 22,024 Energy 7,698 7,037 Corporate 2,647 1,269 32,855 30,330 4. Share Capital On July 2, 2008, TransCanada filed a final short form base shelf prospectus with securities regulators in Canada and the U.S. to allow for the offering of up to $3.0 billion of common shares, preferred shares and/or subscription receipts in Canada and the U.S. until August 2010. The filing was done in normal course similar to the filing of debt shelf prospectuses in Canada and the U.S. so as to expedite access to the capital markets depending on TransCanada’s assessment of its requirements for funding and general market conditions. This new shelf prospectus replaces the previous $3.0 billion short form shelf prospectus filed in January 2007 under which the Company had issued approximately $3.0 billion of common shares. TRANSCANADA [35 SECOND QUARTER REPORT 2008 On May 5, 2008, TransCanada entered into an agreement with a syndicate of underwriters under which the underwriters agreed to purchase 30,200,000 common shares from TransCanada and sell them to the public at a price of $36.50 each. The underwriters also fully exercised an over-allotment option which they were granted for an additional 4,530,000 common shares at the same price. The entire issue of the 34,730,000 common shares closed on May 13, 2008 and resulted in gross proceeds to TransCanada of approximately $1.27 billion. These proceeds will be used to partially fund acquisitions and capital projects of the Company, including the acquisition of Ravenswood and the construction of Keystone, and for general corporate purposes. In the three and six months ended June 30, 2008, TransCanada issued 1.7 million and 3.1 million common shares, respectively, under its Dividend Reinvestment and Share Purchase Plan (DRP). In accordance with the DRP, dividends were paid with common shares issued from treasury in lieu of making cash dividend payments totalling $58 million and $112 million. In the three and six months ended June 30, 2007, TransCanada issued 1.3 million common shares under its DRP, in lieu of making cash dividend payments totalling $51 million. 5. Long-Term Debt On June 27, 2008, TransCanada executed an agreement with a syndicate of banks for a US$1.5 billion, committed, unsecured, one-year bridge loan facility, which will be at a floating interest rate based on the London Interbank Offered Rate. The facility is extendible at the option of the Company for an additional six-month term and is available to fund a portion of the pending Ravenswood acquisition.
